Final order modified so as to provide for the fixing of the assessed valuations of the property for the years 1940-41, 1941-42, 1942-43 and 1943-44 as follows;



and as so modified affirmed, with twenty dollars costs and disbursements to the relator-appellant. No opinion. Present —Martin, P. J., Townley, G-lennon, Untermyer and Dore, JJ.; Dore, J., dissents in part: The amount of the reductions allowed on the building is, in the light of all the evidence, excessive; and, accordingly, I dissent as to the building values found. Settle order on notice.